OPINION OF THE COURT
Per Curiam.
Edward M. Dreznin has submitted an affidavit dated, May 10, 1988, wherein he tenders his resignation as an attorney and counselor-at-law (22 NYCRR 691.9). Mr. Dreznin was admitted to the practice of law by this court on May 4, 1983, under the name Edward Mark Dreznin.
Mr. Dreznin acknowledges that he is the subject of an investigation by the Grievance Committee for the Tenth Judicial District concerning allegations that he wrote three checks on an estate account payable to himself totaling $2,200, forged the signature of the executrix, and cashed said checks; that he was arrested and charged with forgery in the second degree, criminal possession of a forged instrument in the second degree and grand larceny in the fourth degree; and that he converted funds to his own use when he made improper distributions from an estate account and from a pension account, each in the amount of $6,000, by writing checks payable to a fictitious person.
Mr. Dreznin indicated that he could not successfully defend himself on the merits against the charges outlined above; that his resignation is freely and voluntarily tendered; that he is not being subjected to coercion or duress; and that he is fully aware of the implication of submitting his resignation.
Mr. Dreznin pleaded guilty in the District Court of Nassau County to attempted grand larceny in the fourth degree, a class A misdemeanor (Penal Law §§ 110.00, 155.30) and was sentenced on June 21, 1988, to three years’ probation, to pay $2,200 in restitution, and to pay a surcharge of 5% of the amount of the restitution pursuant to Penal Law § 60.27 (8).
Under the circumstances herein, the resignation of Edward M. Dreznin as a member of the Bar is accepted and directed to be filed. Mr. Dreznin is disbarred and it is ordered that his name be stricken from the roll of attorneys and counselors-at-law effective forthwith.
Mollen, P. J., Mangano, Thompson, Bracken and Brown, JJ., concur.